  

Exhibit 10.4

 

FORM OF FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made as of November
14, 2016, by and among Fusion Telecommunications International, Inc., a Delaware
corporation with its principal office at 420 Lexington Avenue, Suite 1718, New
York, New York 10170 (the “Company”), and those purchasers listed on the
attached Exhibit A, as such exhibit may be amended from time to time (each a
“Purchaser,” and collectively, the “Purchasers”).

 

Recitals

 

A.          The Company has authorized the sale and issuance of up to 2,608,696
shares (the “Shares” or “Securities”) of the common stock of the Company, $0.01
par value per share (the “Common Stock”), to certain investors in a private
placement (the “Offering”).

 

B.          Pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506(b) promulgated thereunder, the
Company desires to sell to the Purchasers listed on the attached Exhibit A, as
such exhibit may be amended from time to time, and such Purchasers, severally
and not jointly, desire to purchase from the Company that number of shares of
Common Stock set forth opposite each such Purchaser’s name on Exhibit A, on the
terms and subject to the conditions set forth in this Agreement.

 

Terms and Conditions

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties, intending to be legally
bound, do hereby agree as follows:

 

1.           Purchase of the Securities.

 

1.1          Agreement to Sell and Purchase. At the Closing (as hereinafter
defined), the Company will issue and sell to each of the Purchasers, and each
Purchaser will, severally and not jointly, purchase from the Company, the number
of Shares set forth opposite such Purchaser’s name on Exhibit A for the purchase
price set forth opposite such Purchaser’s name on Exhibit A (the “Purchase
Price”). The aggregate purchase price for each Share to be purchased hereunder
will be $1.15.

 

1.2          Placement Agent Fee. The Purchasers acknowledge that the Company
intends to pay to Craig-Hallum Capital Group LLC, in its capacity as the
placement agent for the Offering (the “Placement Agent”), a fee in respect of
the sale of Securities to the Purchasers. The Company shall indemnify and hold
harmless the Purchasers from and against all fees, commissions, or other
payments owing by the Company to the Placement Agent or any other persons from
or acting on behalf of the Company hereunder.

 

1.3          Closing; Closing Date. The completion of the sale and purchase of
the Securities (the “Closing”) shall be held at 10:00 a.m. (Central Time) on
Wednesday, November 16, 2016 or, if the conditions set forth in Section 4 have
not been satisfied by such date, as soon as practicable following the
satisfaction of the conditions set forth in Section 4 (the “Closing Date”),
remotely by facsimile or other electronic transmission of documents, or at such
other time and place as the Company and the Purchasers may agree.

 

1.4          Delivery of the Shares. At the Closing, subject to the terms and
conditions hereof, the Company will deliver to each Purchaser a stock
certificate or certificates, in such denominations and registered in such names
as such Purchaser may designate by notice to the Company, representing the
Securities, or at a Purchaser’s request, a statement or other written evidence
that the Securities issuable to such Purchaser have been issued and are held in
book entry form at the Company’s transfer agent, in either case dated as of the
Closing Date (each such certificate and each such book entry position are
hereinafter referred to as a “Certificate”), against payment of the purchase
price therefor by cash in the form of wire transfer, unless other means of
payment shall have been agreed upon by the Purchasers and the Company.

 

  1

 

 

2.          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers:

 

2.1          Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, has been taken. The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under this Agreement. At the Closing, the Company will have the
requisite corporate power to issue and sell the Securities. This Agreement has
been duly authorized, executed and delivered by the Company and, upon due
execution and delivery by the Purchasers, this Agreement will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

2.2          No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company hereunder and the consummation of the actions contemplated
by this Agreement will not (A) result in any violation of, be in conflict with,
or constitute a default under, with or without the passage of time or the giving
of notice: (i) any provision of the Company’s charter documents as in effect on
the date hereof or at the Closing; (ii) any provision of any judgment,
arbitration ruling, decree or order to which the Company or its subsidiaries are
a party or by which they are bound; (iii) any bond, debenture, note or other
evidence of indebtedness, or any lease, contract, mortgage, indenture, deed of
trust, loan agreement, joint venture or other agreement, instrument or
commitment to which the Company or any subsidiary is a party or by which they or
their respective properties are bound; or (iv) any statute, rule, law or
governmental regulation or order applicable to the Company or any of its
subsidiaries, except, in the case of (ii), (iii) and (iv) above, would not
reasonably be expected to have a Material Adverse Effect (as hereinafter
defined); or (B) result in the creation or imposition of any lien, encumbrance,
claim, security interest or restriction whatsoever upon any of the properties or
assets of the Company or any subsidiary or any acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company or any subsidiary are a party or by which they are bound or to which any
of the property or assets of the Company or any subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Securities by the
Company pursuant to this Agreement, other than such as have been made or
obtained and that remain in full force and effect, and except for the filing of
a Form D or any filings required to be made under state securities laws.

 

2.3          Certificate of Incorporation; Bylaws. The Company has made
available to the Purchasers true, correct and complete copies of the Certificate
of Incorporation and Bylaws of the Company, as in effect on the date hereof.

 

2.4          Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted. The Company and each of its subsidiaries
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would not reasonably be expected to have a material adverse effect on
its or its subsidiaries’ business, financial condition, properties, operations,
prospects or assets or its ability to perform its obligations under this
Agreement (a “Material Adverse Effect”).

 

  2

 

 

2.5          SEC Filings; Financial Statements. As used herein, the “Company SEC
Documents” means all reports, schedules, forms, statements and other documents
filed or furnished, as applicable, by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, including the exhibits thereto and documents
incorporated by reference therein. The Company has filed all SEC Documents as
required on a timely basis and as of their respective filing dates, the Company
SEC Documents since December 31, 2015 complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Securities
and Exchange Commission (the “SEC”) promulgated thereunder, and none of these
Company SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading. The consolidated financial statements
contained in the Company SEC Documents since December 31, 2015: (i) complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except in the case of unaudited statements
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iii) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations cash flows and the changes in shareholders’
equity of the Company and its subsidiaries for the periods covered thereby.

 

2.6          Capitalization. The authorized capital stock of the Company
consists of (i) 90,000,000 shares of Common Stock, of which (A) 15,064,953
shares prior to the acquisition of Target (as defined below) and 18,062,879
shares after the acquisition of Target were issued and outstanding as of the
date of this Agreement, and (B) 4,090,520 shares were reserved for issuance upon
the exercise or conversion, as the case may be, of outstanding options, warrants
or other convertible securities as of the date of this Agreement; and (ii)
10,000,000 shares of preferred stock, of which 17,299 are issued and outstanding
as of the date of this Agreement. All issued and outstanding shares of capital
stock have been duly authorized and validly issued, are fully paid and
non-assessable, have been issued and sold in compliance with the registration
requirements of the federal and state securities laws or the applicable statutes
of limitation have expired, and were not issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. Except as set
forth herein or the Company SEC Documents, there are no (i) outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or any subsidiary is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the Company
or any subsidiary, other than 1,135,765 options granted to directors and
employees of the Company and its subsidiaries pursuant to its 1998 Stock Option
Plan, 2009 Stock Option Plan or the 2016 Equity Incentive Plan and 2,937,456
warrants that are issued and outstanding; or (ii) obligations of the Company to
purchase redeem or otherwise acquire any of its outstanding capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. Except as disclosed in the Company SEC Documents and as
contemplated by the share purchase agreement (the “SPA”) relating to the
Company’s acquisition of a target company (“Target”) proposed to be consummated
contemporaneously with this Offering, there are no anti-dilution or price
adjustment provisions, co-sale rights, registration rights, rights of first
refusal or other similar rights contained in the terms governing any outstanding
security of the Company that will be triggered by the issuance of the Securities
and no person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company (other than the rights
which have been granted in connection with this Agreement and under the SPA).

 

  3

 

 

2.7          Subsidiaries. Except for Target and except as set forth in the
Company SEC Documents, the Company does not presently own or control, directly
or indirectly, and has no stock or other interest as owner or principal in, any
other corporation or partnership, joint venture, association or other business
venture or entity (each a “subsidiary”). Each subsidiary is duly incorporated or
organized, validly existing and, if applicable to the jurisdiction, in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite power and authority to carry on its business as now conducted.
Each subsidiary is duly qualified to transact business and is in good standing
in each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect. Except as set forth in the Company SEC Documents, all of the
outstanding capital stock or other securities of each subsidiary is owned by the
Company, directly or indirectly, free and clean of any liens, claims or
encumbrances.

 

2.8          Valid Issuance of Securities. The Securities are duly authorized
and, when issued, sold and delivered and paid for in accordance with the terms
hereof will be duly and validly authorized and issued, fully paid and
non-assessable, free from all taxes, liens, claims, encumbrances and charges
with respect to the issue thereof; provided, however, that the Securities will
be subject to restrictions on transfer under state and/or federal securities
laws or as otherwise set forth herein. The issuance, sale and delivery of the
Securities in accordance with the terms hereof will not be subject to preemptive
rights of shareholders of the Company.

 

2.9          Offering. Assuming the accuracy of the representations of the
Purchasers in Section 3.3 of this Agreement on the date hereof and on the
Closing Date, the offer, issue and sale of the Securities are and will be exempt
from the registration and prospectus delivery requirements of the Securities Act
and have been or will be registered or qualified (or are or will be exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Securities to the Purchasers.
Other than the Company SEC Documents, the Company has not distributed and will
not distribute prior to the Closing Date any offering materials in connection
with the offering and sale of the Securities. The Company has not taken any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would bring the offer, issuance or sale of the Securities within
the provisions of Section 5 of the Securities Act, unless such offer, issuance
or sale was or shall be within the exemptions of Section 4 of the Securities
Act.

 

2.10         Litigation. Except as set forth in the Company SEC Documents, there
is no action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its subsidiaries
that (a) if adversely determined would reasonably be expected to have a Material
Adverse Effect or (b) would be required to be disclosed in the Company’s Annual
Report on Form 10-K under the requirements of Item 103 of Regulation S-K. The
foregoing includes, without limitation, any action, suit, proceeding or
investigation, pending or threatened, that questions the validity of this
Agreement or the right of the Company to enter into this Agreement and perform
its obligations hereunder. Neither the Company nor any subsidiary is subject to
any injunction, judgment, decree or order of any court, regulatory body,
arbitral panel, administrative agency, national securities exchange or other
government body. To the Company’s knowledge, there is no proceeding or
investigation by the Principal Market (as defined below) pending that could lead
to a suspension of listing or trading of the Common Stock.

 

2.11         Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company or any of its subsidiaries is required in connection with the
consummation of the transactions contemplated by this Agreement, except for
notices required or permitted to be filed with the Principal Market or certain
state and federal securities commissions, which notices will be filed on a
timely basis.

 

  4

 

 

2.12         No Brokers. Except for any fees payable to the Placement Agent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.

 

2.13         Compliance. Neither the Company nor any of its subsidiaries is in
violation of its Certificate of Incorporation or Bylaws (or similar
organizational documents). The Company and its subsidiaries, and their
representatives, have been conducting their business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which they
conduct business, including, without limitation, all applicable local, state and
federal environmental laws and regulations, except where failure to be so in
compliance would not have a Material Adverse Effect. Each of the Company and its
subsidiaries has all necessary franchises, licenses, permits, certificates and
other authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company and its subsidiaries as currently
conducted, except where the failure to currently possess such franchises,
licenses, certificates and other authorizations would not reasonably be expected
to have a Material Adverse Effect.

 

2.14         No Material Changes. Except as disclosed in the Company SEC
Documents and except for the acquisition of Target pursuant to the SPA and the
entry by the Company into a new credit facility (the “Credit Facility”)
contemporaneously therewith, since December 31, 2015, there has been no material
adverse change in the assets, liabilities, business, properties, operations,
financial condition or results of operations of the Company and its
subsidiaries, taken as a whole. Since December 31, 2015, the Company has not
declared or paid any dividend or distribution on its common stock.

 

2.15         Contracts. Except for matters which are not reasonably likely to
have a Material Adverse Effect and those contracts that are substantially or
fully performed or expired by their terms, the contracts listed as exhibits to
or described in the Company SEC Documents that are material to the Company or
any of its subsidiaries and all amendments thereto, are in full force and effect
on the date hereof, and neither the Company nor any applicable subsidiary of the
Company nor, to the Company’s knowledge, any other party to such contracts is in
breach of or default under any of such contracts. Neither the Company nor any of
its subsidiaries has any contracts or agreements that would constitute a
material contract as such term is defined in Item 601(b) of Regulation S-K,
except for such contracts or agreements that are filed as exhibits to or
described in the Company SEC Documents and except for the SPA, the Credit
Agreement and agreements contemplated thereby.

 

2.16        Intellectual Property.

 

(a)          The Company and each of its subsidiaries has ownership or license
or legal right to use, or can acquire on reasonable terms, all patent,
copyright, trade secret, know-how trademark, trade name customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
or such subsidiary (collectively “Intellectual Property”), except as such
failure to own, license, use or acquire would not result in a Material Adverse
Effect. All of such patents, registered trademarks and registered copyrights
have been duly registered in, filed in or issued by the United States Patent and
Trademark Office, the United States Register of Copyrights or the corresponding
offices of other jurisdictions and have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions.

 

(b)          The Company and each of its subsidiaries has taken all reasonable
steps required in accordance with sound business practice and business judgment
to establish and preserve its ownership of all material Intellectual Property
with respect to their products and technology.

 

(c)          To the knowledge of the Company, the present business, activities
and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person, except or where such infringement
would not have a Material Adverse Effect. No proceeding charging the Company or
any of its subsidiaries with infringement of any adversely held Intellectual
Property is currently pending. To the knowledge of the Company, no other person
is infringing any rights of the Company or its subsidiaries to the Intellectual
Property.

 

  5

 

 

(d)          No proceedings are pending or, to the knowledge of the Company,
threatened, which challenge the rights of the Company or any of its subsidiaries
to the use of the Intellectual Property. To the knowledge of the Company, the
Company and each of its subsidiaries has the right to use, free and clear of
material claims or rights of other persons, all of its customer lists, designs,
computer software, systems, data compilations, and other information that are
required for its products or its business as presently conducted. To the
knowledge of the Company, neither the Company nor any of its subsidiaries is
making unauthorized use of any confidential information or trade secrets of any
person. The activities of any of the employees on behalf of the Company or of
any of its subsidiaries do not violate any agreements or arrangements between
such employees and third parties related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature.

 

(e)          All material licenses or other agreements under which (i) the
Company or any subsidiary employs rights in Intellectual Property, or (ii) the
Company or any subsidiary has granted rights to others in Intellectual Property
owned or licensed by the Company or any subsidiary are in full force and effect,
and there is no default (and there exists no condition which, with the passage
of time or otherwise, would constitute a default by the Company or such
subsidiary) by the Company or any subsidiary of the Company with respect
thereto.

 

2.17         Exchange Compliance. The Company’s common stock is registered
pursuant to Section 12(b) of the Exchange Act and is listed on The Nasdaq
Capital Market (the “Principal Market”), and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock (including
the Shares) from the Principal Market. The Company is in compliance with all of
the presently applicable requirements for continued listing of the Common Stock
on the Principal Market. The issuance of the Securities does not require
shareholder approval including, without limitation, pursuant to the rules and
regulations of the Principal Market.

 

2.18         Form S-3 Eligibility. The Company is eligible to register the
Shares for resale by the Purchasers using Form S-3 promulgated under the
Securities Act.

 

2.19         Accountants. EisnerAmper LLP, who expressed their opinion with
respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2015, to be
incorporated by reference into the Registration Statement (as hereinafter
defined) and the prospectus which forms a part thereof (the “Prospectus”), have
advised the Company that they are, and to the knowledge of the Company they are,
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder. The Company covenants to file its Form 10-K
containing audited consolidated financial statements for the year ended December
31, 2016 within the time period required by applicable securities laws and
further represents and warrants that it has no reason to believe that the
auditors will not be able to express an unqualified opinion with respect to such
financial statements, assuming the Closing occurs as contemplated herein.

 

2.20         Taxes. The Company and each of its subsidiaries has filed all
federal, state, local and foreign income and franchise tax returns (except where
the failure to file would not have a Material Adverse Effect) and has paid all
taxes shown as due thereon. The Company has set aside on its books adequate
provisions for payments of taxes as of its reporting period, and has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it or any of its subsidiaries by any taxing jurisdiction.

 

  6

 

 

2.21       Insurance. The Company and each of its subsidiaries maintains and
will continue to maintain insurance of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering real and personal property owned or leased by the
Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

 

2.22      Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Securities hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.

 

2.23        Investment Company. The Company (including its subsidiaries) is not
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for an investment company, within the meaning of the
Investment Company Act of 1940 and will not be deemed an “investment company” as
a result of the transactions contemplated by this Agreement.

 

2.24      Related Party Transactions. To the knowledge of the Company, no
transaction has occurred between or among the Company or any of its affiliates
(including, without limitation, any of its subsidiaries), officers or directors
or any affiliate or affiliates of any such affiliate, officer or director that
with the passage of time will be required to be disclosed pursuant to Section
13, 14 or 15(d) of the Exchange Act other than those transactions that have
already been so disclosed.

 

2.25      Books and Records. The books, records and accounts of the Company and
its subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.

 

2.26      Disclosure Controls and Internal Controls.

 

(a)          The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; and (ii) provide for the periodic evaluation of the effectiveness of
such disclosure controls and procedures as of the end of the period covered by
the Company’s most recent annual or quarterly report filed with the SEC.

 

(b)          The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. The
Company is not aware of (i) any significant deficiency or material weakness in
the design or operation of its internal controls; or (ii) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s or any of its subsidiary’s internal controls.

 

  7

 

 

(c)          Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no changes that have materially
affected, or are reasonably likely to materially affect, the Company’s or any of
its subsidiary’s internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

 

(d)          Except as described in the Company SEC Documents, there are no
material off-balance sheet arrangements (as defined in Item 303 of Regulation
S-K), or any other relationships with unconsolidated entities (in which the
Company or its control persons have an equity interest) that may have a material
current or future effect on the Company’s or any of its/subsidiary’s financial
condition, revenues or expenses, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources.

 

2.27         No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities.

 

2.28         Rights Agreement. The Company has not adopted a shareholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

 

2.29         Foreign Corrupt Practices. Neither the Company nor any of its
subsidiaries nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

2.30         Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

 

2.31         Employee Relations. Neither the Company nor any of its subsidiaries
is a party to any collective bargaining agreement. The Company reasonably
believes that its and its subsidiaries’ relations with its employees are good.
No executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. To the knowledge
of the Company, no executive officer of the Company is, or is expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters.

 

The Company and each of its subsidiaries is in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

  8

 

 

2.32         Environmental Laws. The Company and each of its subsidiaries (i) is
in compliance with any and all Environmental Laws (as hereinafter defined), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

2.33         No Manipulation; Disclosure of Information. The Company has not
taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Securities. The Company
confirms that, to its knowledge, with the exception of the proposed sale of
Securities as contemplated herein (as to which the Company makes no
representation) and information provided with respect to the Target and the SPA
and the Company’s new credit facility, neither it nor any other person acting on
its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. All disclosures provided to the Purchasers regarding the
Company, its business and the transactions noted in Section 2.33 above furnished
by the Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

2.34         Forward-Looking Information. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) made by the Company or any of its officers or directors contained in the
SEC Documents, or made available to the public generally since September 30,
2016, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

2.35         No Additional Agreements. Other than with respect to closing
mechanics, the Company has no other agreements or understandings (including,
without limitation, side letters) with any Purchaser or other person to purchase
Shares on terms more favorable to such person than as set forth herein.

 

2.36         No “Bad Actor” Disqualification. The Company has exercised
reasonable care, in accordance with SEC rules and guidance, and has conducted a
factual inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Securities (a “Solicitor”), any general partner
or managing member of any Solicitor, and any director, executive officer or
other officer participating in the offering of any Solicitor or general partner
or managing member of any Solicitor.         

 

  9

 

 

3.          Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:

 

3.1          Legal Power. The Purchaser has the requisite authority to enter
into this Agreement and to carry out and perform its obligations under the terms
of this Agreement. All action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the Closing.

 

3.2          Due Execution. This Agreement has been duly authorized, executed
and delivered by the Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Purchaser,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

 

3.3          Investment Representations. In connection with the sale and
issuance of the Securities, the Purchaser, for itself and no other Purchaser,
makes the following representations:

 

(a)          Investment for Own Account. The Purchaser is acquiring the
Securities for its own account, not as nominee or agent, and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or specific term and reserves the right to dispose of
the securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the Securities
Act.

 

(b)          Transfer Restrictions; Legends. The Purchaser understands that (i)
the Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Purchasers in this Agreement, and that the
Securities must be held by the Purchaser indefinitely, and that the Purchaser
must, therefore, bear the economic risk of such investment indefinitely, unless
a subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; (iii) each Certificate representing Securities
will be endorsed or notated with the following legend until the date the Shares
are eligible for sale without restriction or limitation under Rule 144 under the
Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

  10

 

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities (or any portion thereof) until the applicable date set forth
in clause (iii) above unless (A) the conditions specified in the foregoing
legends are satisfied, (B) if the opinion of counsel referred to above is to the
further effect that such legend is not required in order to establish compliance
with any provisions of the Securities Act or this Agreement, (C) if the
Purchaser provides the Company with reasonable assurance, such as through a
representation letter, that the Securities may be sold pursuant to Rule 144
under the Securities Act, or (D) other reasonably satisfactory assurances of
such nature are given to the Company. If so required by the Company’s transfer
agent, the Company shall cause its counsel to issue and deliver a legal opinion
to the transfer agent to effect the removal of the restrictive legend
contemplated by this Agreement.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer shall not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Shareholders thereunder.

 

Certificates evidencing the Shares shall not contain any restrictive legend
(including the legend set forth in this Section): (i) following a resale of the
Shares under an effective registration statement (including the Registration
Statement) covering the Shares, or (ii) following a sale of such Shares pursuant
to Rule 144, or (iii) while such Shares are eligible for sale under Rule 144
and, with respect to any Purchaser’s Shares, such Purchaser is not and has not
been for three months an affiliate of the Company (as such term is defined in
Rule 144(a)(1)) and such Shares have been held for one year or more pursuant to
the requirements of Rule 144 and any other requirements under Rule 144 have been
satisfied at such time, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the SEC). Following such time as
restrictive legends are not required to be placed on Certificates representing
Shares, the Company will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
Certificate representing Shares containing a restrictive legend and such other
documentation and representations as the Company, its legal counsel or Transfer
Agent may reasonably request to confirm compliance with the preceding sentence
as applicable (provided, however, that neither the Company nor its legal counsel
will require a legal opinion in connection with any sale pursuant to Rule 144),
deliver or cause to be delivered to such Purchaser a Certificate representing
such Shares that is free from all restrictive legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Shares subject to legend removal hereunder shall be transmitted
by the transfer agent of the Company to the Purchasers by crediting the account
of the Purchaser’s prime broker with the Depository Trust Company system unless
a Purchaser provides alternate written instructions. The Company will pay all
fees and expenses of its transfer agent and the Depository Trust Company in
connection with the removal of legends pursuant to this Section 3.3(b).

 

  11

 

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from Certificates representing Shares as
set forth in this Section 3.3(b) is predicated upon the Company’s reliance that
the Purchaser will sell any Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

(c)          Financial Sophistication; Due Diligence. The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. Such Purchaser has, in connection
with its decision to purchase the Securities, relied only upon the
representations and warranties contained herein and the information contained in
the Company SEC Documents. Further, the Purchaser has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as the Purchaser considers necessary in
order to form an investment decision.

 

(d)          Accredited Investor Status. The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act.

 

(e)          Residency. If the Purchaser is an entity, the Purchaser is
organized under the laws of the jurisdiction set forth beneath such Purchaser’s
name on the signature page attached hereto, and its principal place of
operations is in the state set forth beneath such Purchaser’s name on the
signature page attached hereto.

 

(f)          General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

3.4          No Investment, Tax or Legal Advice. Each Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

3.5          Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Securities by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of such information, data or other related
disclosure material. Each Purchaser acknowledges that it has not taken any
actions that would deem the Purchasers to be members of a “group” for purposes
of Section 13(d) of the Exchange Act.

 

3.6          Limited Ownership. The purchase of the Securities issuable to each
Purchaser at the Closing will not result in such Purchaser (individually or
together with any other person or entity with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred. Such Purchaser does not presently
intend to, along or together with others, make a public filing with the SEC to
disclose that it has (or that it together with such other persons or entities
have) acquired, or obtained the right to acquire, as a result of the Closing
(when added to any other securities of the Company that it or they then own or
have the right to acquire), in excess of 19.999% of the outstanding shares of
Common Stock or the voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.

 

  12

 

 

3.7          No Short Position. Other than consummating the transactions
contemplated hereunder, such Purchaser has not directly or indirectly, nor has
any person or entity acting on behalf of or pursuant to any understanding with
such Purchaser, executed any purchases or sales, including short sales as
defined in Rule 200 of Regulation SHO under the Exchange Act (“Short Sales”), of
the securities of the Company during the period commencing from the time that
such Purchaser first received a term sheet (written or oral) from the Company or
any other person representing the Company setting forth the material terms of
the transactions contemplated hereunder until the date hereof (“Discussion
Time”). Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the securities
covered by this Agreement. Other than to other persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction, the acquisition of Target and the Company’s new credit facility).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

4.            Conditions to Closing.

 

4.1          Conditions to Obligations of Purchasers at Closing. Each
Purchaser’s obligation to purchase the Securities at the Closing is subject to
the fulfillment, on or prior to the Closing, of all of the following conditions,
any of which may be waived by the Purchaser:

 

(a)          Representations and Warranties True; Performance of Obligations.
The representations and warranties made by the Company in Section 2 shall be
true and correct in all material respects (or, where the representation and
warranty itself is qualified by materiality, it shall be true and correct in all
respects) on the Closing Date with the same force and effect as if they had been
made on and as of said date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be so true and correct as of such earlier
date), and the Company shall have performed and complied with all obligations
and conditions herein required to be performed or complied with by it on or
prior to the Closing, including, but not limited to, those obligations and
conditions set forth in Sections 4.1(c), 4.1(f), 4.1(g), 4.1(h), and 4.1(i), and
a certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers. The delivery of such
certificate shall evidence the satisfaction of the conditions set forth in this
Section 4.1.

 

 (b)          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the Certificates
required by this Agreement.

 

  13

 

 

(c)          Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities shall have been duly obtained and shall be effective
on and as of the Closing. No stop order or other order enjoining the sale of the
Securities shall have been issued and no proceedings for such purpose shall be
pending or, to the knowledge of the Company, threatened by the SEC, or any
commissioner of corporations or similar officer of any state having jurisdiction
over this transaction. At the time of the Closing, the sale and issuance of the
Securities shall be legally permitted by all laws and regulations to which the
Company is subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d)          Execution of Agreements. The Company shall have executed this
Agreement and have delivered this Agreement to the Purchasers.

 

(e)          Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to (i)
the truth and accuracy of the resolutions of the board of directors relating to
the transaction contemplated hereby (a copy of which shall be included with such
certificate) and (ii) the current versions of the Company’s Certificate of
Incorporation and bylaws.

 

(f)          Trading and Listing. Trading and listing of the Company’s common
stock on the Principal Market shall not have been suspended by the SEC or the
Principal Market.

 

(g)          Market Listing. The Company will comply with all of the
requirements of the Financial Industry Regulatory Authority, Inc. and the
Principal Market with respect to the issuance of the Securities and will list
the Shares on the Principal Market no later than the earlier of (a) the
effective date of the Registration Statement (as hereinafter defined) or (b) the
Required Effective Date (as hereinafter defined).

 

(h)          Blue Sky. The Company shall have obtained all necessary “blue sky”
law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Securities.

 

(i)          Material Adverse Change. Since the date of this Agreement, there
shall not have occurred any event which results in a Material Adverse Effect.

 

(j)          Opinion. The Company shall have delivered to Purchasers the opinion
of Kelley Drye & Warren LLP, counsel to the Company, dated as of the Closing
Date in substantially the form attached hereto as Exhibit B.

 

(k)          Acquisition of Target. The acquisition of Target shall have been
consummated in accordance with the SPA.

 

4.2          Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Securities at the Closing is subject to the fulfillment,
on or prior to the Closing, of the following conditions, any of which may be
waived by the Company:

 

(a)          Representations and Warranties True. The representations and
warranties made by the Purchasers in Section 3 shall be true and correct in all
material respects (or, where the representation and warranty itself is qualified
by materiality, it shall be true and correct in all respects) on the Closing
Date with the same force and effect as if they had been made on and as of said
date (except to the extent that any such representation and warranty expressly
speaks as of an earlier date, in which case such representation and warranty
shall be so true and correct as of such earlier date).

 

(b)          Performance of Obligations. The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Closing. The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.

 

  14

 

 

(c)          Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities shall have been duly obtained and shall be effective
on and as of the Closing. No stop order or other order enjoining the sale of the
Securities shall have been issued and no proceedings for such purpose shall be
pending or, to the knowledge of the Company, threatened by the SEC, or any
commissioner of corporations or similar officer of any state having jurisdiction
over this transaction. At the time of the Closing, the sale and issuance of the
Securities shall be legally permitted by all laws and regulations to which the
Company is subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d)          Execution of Agreements. The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.

 

(e)          Acquisition of Target. The acquisition of Target shall have been
consummated in accordance with the SPA.

 

4.3          Termination of Obligations to Effect Closing; Effects.

 

(a)          Termination. The obligations of the Company, on the one hand, and
the Purchasers, on the other hand, to effect the Closing shall terminate as
follows:

 

(i)          Upon the mutual written consent of the Company and the Purchasers;

 

(ii)         By the Company if any of the conditions set forth in Section 4.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

(iii)        By a Purchaser (with respect to itself only) if any of the
conditions set forth in Section 4.1 shall have become incapable of fulfillment,
and shall not have been waived by the Purchaser; or

 

(iv)        By either the Company or any Purchaser (with respect to itself only)
if the Closing has not occurred on or prior to December 1, 2016;

 

provided, however, that, in the case of clause (iii) above and clause (iv) with
respect to the Company, the party seeking to terminate its obligation to effect
the Closing shall not then be in breach of any of its representations,
warranties, covenants, or agreements contained in this Agreement if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b)          Effect of Termination. In the event of termination by the Company
or any Purchaser of its obligations to effect the Closing pursuant to this
Section 4.3, written notice thereof shall be given promptly to the other
Purchasers by the Company and the other Purchasers shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Purchasers. Nothing in this Section 4.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.

 

  15

 

 

5.          Additional Covenants.

 

5.1          Reporting Status. With a view to making available to the Purchasers
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Shares to the public without registration, the Company agrees to use
its reasonable best efforts to file with the SEC, in a timely manner, all
reports and other documents required of the Company under the Exchange Act. The
Company will otherwise take such further action as a Purchaser may reasonably
request, all to the extent required from time to time, to enable such Purchaser
to sell the Shares without registration under the Securities Act or any
successor rule or regulation adopted by the SEC. If, at any time during the
period commencing from the six-month anniversary of the date hereof and ending
at such time that all Registrable Securities (as defined below) may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144 (the “144
Sale Date”), the Company fails to satisfy the current public information
requirement of Rule 144(c) under the Securities Act, then the Company shall, on
the business day immediately following such failure and each 30th day thereafter
until the 144 Sale Date, make a payment to the Purchasers as partial liquidated
damages for such failure equal to 1% of the Purchase Price paid for the Shares
then owned by the Purchasers up to a maximum of 12.0% of the Purchase Price for
such Registrable Securities. Payments pursuant to this Section 5.1 will be
prorated on a daily basis during each 30-day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30-day period following such failure to satisfy the
current public information requirement or (ii) the 144 Sale Date. If the Company
fails to pay any liquidated damages pursuant to this section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 12% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Purchasers, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.

 

5.2          Listing. So long as a Purchaser owns any of the Securities, the
Company will use its reasonable best efforts to maintain the qualification or
listing of its Common Stock, including the Shares, on the Principal Market or an
alternative listing on the NASDAQ Stock Market, New York Stock Exchange or NYSE
MKT and will comply in all material respects with the Company’s reporting,
filing and other obligations under the rules of such exchanges, as applicable.

 

5.3          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or price per share shall be
amended appropriately to account for such event.

 

5.4          Non-Public Information. The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Purchaser shall
be relying on the foregoing representations in effecting transactions in
securities of the Company. Furthermore, if the Company has disclosed any
material non-public information to the Purchaser, the Purchaser has no duty to
keep such information confidential following the public announcement of the
Offering.

 

5.5          Equal Treatment of Purchasers. No consideration (including any
modification of this Agreement and any other documents or agreements executed in
connection with the transaction contemplated hereunder) shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Agreement unless the same consideration is also offered to all of the
parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise.

 

  16

 

 

5.6          Restriction on Future Issuances. Unless otherwise waived by holders
of a majority of the Shares sold in this Offering:

 

(a)          The Company will not, from the date of this Agreement through the
date that is 45 days after the effective date of the Registration Statement (the
“Lock-Up Period”), (a) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
or (b) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (a) or (b) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, except
for (x) grants of options, shares of Common Stock and other awards to purchase
or receive shares of Common Stock under the Company’s equity incentive plans
that are in effect as of or prior to the date hereof or (y) issuances of shares
of Common Stock upon the exercise or conversion of securities outstanding as of
the date of this Agreement in accordance with the terms of such securities in
effect on the date hereof or upon the exercise of options or other awards
granted under the Company’s equity incentive plans.

 

(b)          The Company agrees not to accelerate the vesting of any option or
warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.

 

(c)          In addition, from the Closing Date of the Offering until 45 days
after the effective date of the Registration Statement, the Company will not
issue or agree to issue more than (i) such number of shares as is equal in value
to $1,000,000 of (a) Common Stock or (b) any securities of the Company or any
subsidiary that would entitle the holder thereof to acquire at any time shares
of Common Stock, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time directly or
indirectly convertible into or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock, entitling any person or entity to
acquire shares of Common Stock, in the case of each of (i)(a) and (i)(b) above
at an effective price per share of at least $1.15, and (ii) such number of
shares as is equal in value to $5,000,000 of (a) Common Stock or (b) any
securities of the Company or any subsidiary that would entitle the holder
thereof to acquire at any time shares of Common Stock, including without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time directly or indirectly convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock, entitling any person or entity to acquire shares of Common Stock, in the
case of each of (ii)(a) and (ii)(b) above at an effective price per share of at
least $2.00.

 

Notwithstanding this Section 5.6, the Company shall not be restricted from
issuing shares of Common Stock, or registering with the SEC the sale or resale
of shares of Common Stock, in connection with the SPA and any agreement
contemplated thereby, provided, however, that the registration statement for
such shares shall not be filed earlier than sixty (60) days following the
effective date of the registration statement covering the shares of Common Stock
sold hereunder.

 

6.          Registration Rights.

 

6.1          Registration Procedures and Expenses; Liquidated Damages for
Certain Events.

 

(a)          The Company shall prepare and file with the SEC, as promptly as
reasonably practicable following Closing, but in no event later than 45 days
following the date hereof (the “Initial Filing Date”), a registration statement
on Form S-3 (or any successor to Form S-3), covering the resale of the
Registrable Securities (the “S-3 Registration Statement”) and use all
commercially reasonable efforts to, as soon as reasonably practicable thereafter
but in no event later than 90 days following the date hereof (or 120 days in the
event of a full review of the S-3 Registration Statement by the SEC), effect
such registration and any related qualification or compliance with respect to
all Registrable Securities held by the Purchasers. For purposes of this
Agreement, the term “Registrable Securities” shall mean (i) the Shares and (ii)
any Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
any Shares. In the event that Form S-3 (or any successor form) is or becomes
unavailable to register the resale of the Registrable Securities at any time
prior to the Initial Filing Date, the Company shall prepare and file with the
SEC, as promptly as reasonably practicable following the Closing but in no event
later than the Initial Filing Date, a registration statement on Form S-1 (or any
successor to Form S-1), covering the resale of the Registrable Securities (the
“S-1 Registration Statement” and collectively the S-3 Registration Statement,
the “Registration Statement”) and use all commercially reasonable efforts to, as
soon as reasonably practicable thereafter but in no event later than 120 days
following the date hereof (150 days in the event of a full review of the S-1
Registration Statement by the SEC), to effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
the Purchasers. If the Company is not eligible to use Form S-3 at the Initial
Filing Date, and the Company subsequently becomes eligible to use Form S-3
during the Effectiveness Period (as defined below), the Company shall file, as
promptly as reasonably practicable, a new S-3 Registration Statement, or if
available, an amendment to the Form S-1, covering the resale of the Registrable
Securities and replace the S-1 Registration Statement with the new S-3
Registration Statement or amended Form S-1, as the case may be, upon the
effectiveness of the new S-3 Registration Statement.

 

  17

 

 

(b)          The Company shall, during the Effectiveness Period (as hereinafter
defined), use its commercially reasonable efforts to:

 

(i)          prepare and file with the SEC such amendments and supplements to
the Registration Statement and the Prospectus used in connection therewith as
may be necessary or advisable to keep the Registration Statement current and
effective for the Registrable Securities held by a Purchaser for a period ending
on the earlier of (i) the second anniversary of the Closing Date, (ii) the date
on which all Registrable Securities may be sold pursuant to Rule 144 under the
Securities Act or any successor rule (“Rule 144”) during any three-month period
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) or (iii) such time as all
Registrable Securities have been sold pursuant to a registration statement or
Rule 144 (collectively, the “Effectiveness Period”). The Company shall notify
each Purchaser promptly upon the Registration Statement and each post-effective
amendment thereto, being declared effective by the SEC and advise each Purchaser
that the form of Prospectus contained in the Registration Statement or
post-effective amendment thereto, as the case may be, at the time of
effectiveness meets the requirements of Section 10(a) of the Securities Act or
that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

 

(ii)         furnish to the Purchaser promptly with respect to the Registrable
Securities registered under the Registration Statement such number of copies of
the Registration Statement and the Prospectus (including supplemental
prospectuses and amendments) filed with the SEC in conformance with the
requirements of the Securities Act and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Purchaser;

 

(iii)        make any necessary blue sky filings;

 

(iv)        pay the expenses incurred by the Company and the Purchasers in
complying with this Section 6, including, all registration and filing fees,
FINRA fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
attorneys’ fees of any Purchaser and any and all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities by the
Purchasers);

 

  18

 

 

(v)         advise the Purchasers, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its reasonable best
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest possible moment if such stop order should be issued; and

 

(vi)        with a view to making available to the Purchaser the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Purchaser to sell Registrable Securities to the public without registration,
the Company covenants and agrees to: (i) make and keep public information
available, as such term is understood and defined in Rule 144, until the earlier
of (A) such date as all of the Registrable Securities qualify to be resold
immediately pursuant to Rule 144 or any other rule of similar effect during any
three-month period without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) or (B) such
date as all of the Registrable Securities shall have been resold pursuant to
Rule 144 (and may be further resold without restriction); (ii) file with the SEC
in a timely manner all reports and other documents required of the Company under
the Securities Act and under the Exchange Act; and (iii) furnish to the
Purchaser upon request, as long as the Purchaser owns any Registrable
Securities, (A) a written statement by the Company as to whether it has complied
with the reporting requirements of the Securities Act and the Exchange Act, (B)
if not available on the SEC EDGAR system, a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

The Company understands that each Purchaser disclaims being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

(c)          If (i) the Registration Statement is not filed on or prior to the
Initial Filing Date, or (ii) the Company fails to file with the SEC a request
for acceleration of the Registration Statement in accordance with Rule 461 under
the Securities Act, within five Trading Days, as defined below, after the date
the Company is first notified (orally or in writing) by the SEC that the
Registration Statement will not be “reviewed” or will not be subject to further
review or comment, or (iii) prior to the effective date of the Registration
Statement, the Company fails to file a pre-effective amendment and otherwise
respond in writing to comments made by the SEC in respect of such Registration
Statement within 21 days after the receipt of comments by or notice from the SEC
that such amendment or resolution of such comments is required in order for such
Registration Statement to be declared effective, or (iv) the Registration
Statement is not declared effective by the SEC on or before the date that is 90
days after the date hereof, or 120 days after the date hereof in the event of a
full review of the Registration Statement by the SEC (the “Required Effective
Date”), or (v) there occurs a Suspension (or part thereof) (as defined below)
that does not constitute a Qualifying Suspension (as defined below) or (vi) at
any time during the period commencing from the six month anniversary of the date
hereof and ending at such time, the Company shall fail to satisfy the current
public information requirement under Rule 144(c) (any of the foregoing being
referred to as an “Event”, and for purposes of clauses (i), (iv) and (vi), the
date on which such Event occurs, and for purpose of clause (ii) the date on
which such five Trading Day period is exceeded, and for purpose of clause (iii)
the date which such 21 day period is exceeded, and for purpose of clause (v) the
date on which the applicable 30 or 45 day period is exceeded being the “Event
Date”), then except during any period of time during which the Registrable
Securities may be resold pursuant to Rule 144 without volume limitations, in
addition to any other rights the Purchasers may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Purchaser an
amount in cash, as liquidated damages and not as a penalty, equal to the product
of 1.0% multiplied by the Purchase Price paid by such Purchaser with respect to
the Registrable Securities affected by such Event and held by such Purchaser on
such Event Date or monthly anniversary thereof, up to a maximum of 12.0% of the
Purchase Price for such Registrable Securities; provided, however, that no
amount arising under subsection (vi) above shall be payable in duplication of
any amount payable under Section 5.1. If the Company fails to pay any liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 12% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Purchaser, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event. A “Trading Day”
is any day of the year that the Principal Market is open for trading of the
Common Stock.

 

  19

 

 

6.2          Transfer of Shares After Registration; Suspension.

 

(a)          Except in the event that Section 6.2(b) applies, the Company shall
during the Effectiveness Period: (i) if deemed necessary or advisable by the
Company, prepare and file from time to time with the SEC a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and so that, as thereafter delivered to
purchasers of the Registrable Securities being sold thereunder, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (ii) provide the Purchasers copies, or access to copies, of any
documents filed pursuant to Section 6.2(a)(i); and (iii) upon request, inform
each Purchaser who so requests that the Company has complied with its
obligations in Section 6.2(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Purchaser to that effect, will
use its reasonable best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Purchaser pursuant to Section 6.2(b)(i) when the amendment has become
effective).

 

(b)          Subject to Section 6.1(c), in the event: (i) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or (iv)
of any event or circumstance which necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Purchasers (the “Suspension Notice”) to the effect of the foregoing and,
upon receipt of such Suspension Notice, the Purchasers will refrain from selling
any Registrable Securities pursuant to the Registration Statement (a
“Suspension”) until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies, or access to
copies, from the Company of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its reasonable best efforts to
cause the use of the Prospectus so suspended to be resumed as soon as reasonably
practicable after delivery of a Suspension Notice to the Purchasers. In addition
to and without limiting any other remedies (including, without limitation, at
law or at equity) available to the Company and the Purchaser, the Company and
the Purchasers shall be entitled to specific performance in the event that the
other party fails to comply with the provisions of this Section 6.2(b).

 

  20

 

 

(c)          Notwithstanding the foregoing paragraphs of this Section 6.2, the
Company shall use its reasonable best efforts to ensure that (i) a Suspension
shall not exceed 30 days individually, (ii) Suspensions covering no more than 45
days, in the aggregate, shall occur during any twelve month period and (iii)
each Suspension shall be separated by a period of at least 30 days from a prior
Suspension (each Suspension that satisfies the foregoing criteria being referred
to herein as a “Qualifying Suspension”).

 

(d)          During the Effectiveness Period, the Company shall cause
Certificates evidencing the Registrable Securities not to contain any
restrictive legend (including the legend set forth in Section 3.3(b)): (i)
following a resale of the Shares under an effective registration statement
(including the Registration Statement) covering such Registrable Securities, or
(ii) following a sale of such Registrable Securities pursuant to Rule 144, or
(iii) while such Registrable Securities are eligible for sale under Rule 144
and, with respect to any Purchaser’s Shares, such Purchaser is not and has not
been for three months an affiliate of the Company (as such term is defined in
Rule 144(a)(1)) and such Shares have been held for one year or more pursuant to
the requirements of Rule 144 and any other requirements under Rule 144 have been
satisfied at such time, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the SEC). Following such time as
restrictive legends are not required to be placed on Certificates representing
Shares, the Company will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
Certificate representing Registrable Securities containing a restrictive legend,
deliver or cause to be delivered to such Purchaser a Certificate representing
such Registrable Securities that is free from all restrictive legends. Promptly
after the Registration Statement is declared effective by the SEC, the Company
will cause its counsel to issue a legal opinion to the Company’s transfer agent
to effect the removal of the restrictive legend contemplated by this Agreement
upon request by a Purchaser in connection with a sale of such Purchaser’s
Registrable Securities by such Purchaser pursuant to the Registration Statement,
which opinion will not include the resale of shares issued as part of the
purchase price for the acquisition of Target pursuant to the SPA. The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Agreement. Certificates for Registrable Securities subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company system unless a Purchaser provides alternate written
instructions.

 

6.3          Indemnification. For the purpose of this Section 6.3:

 

(a)          the term “Selling Shareholder” shall mean a Purchaser, its general
partners, managing members, managers, executive officers and directors and each
person, if any, who controls that Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act;

 

(b)          the term “Registration Statement” shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement (or deemed to
be a part thereof) referred to in Section 6.1; and

 

(c)          the term “untrue statement” shall mean any untrue statement or
alleged untrue statement of a material fact, or any omission or alleged omission
to state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

  21

 

 

(d)          The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Shareholder for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Shareholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Shareholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder.

 

(e)          Each Purchaser severally (as to itself), and not jointly, agrees to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, each officer of the Company who signs the Registration
Statement and each director of the Company) from and against any losses, claims,
damages or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement of a material fact contained in the Registration Statement if, and
only if, such untrue statement was made in reliance upon and in conformity with
written information furnished by or on behalf of that Purchaser specifically for
use in preparation of the Registration Statement, and that Purchaser will
reimburse the Company (or such officer, director or controlling person, as the
case may be), for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim. The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Purchaser from the sale of the Registrable Securities pursuant to the
Registration Statement.

 

(f)          Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

 

  22

 

 

(g)          If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d) or (e) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the liable
Purchaser on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the liable
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement. The
Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (g) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take into account the
equitable considerations referred to above in this subsection (g). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (g) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection (g),
no Purchasers shall be required to contribute any amount in excess of the amount
by which the net amount received by that Purchaser from the sale of the
Registrable Securities to which such loss relates exceeds the amount of any
damages which that Purchaser has otherwise been required to pay to the Company
by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection to
contribute are several in proportion to their sales of Registrable Securities to
which such loss relates and not joint.

 

(h)          The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.

 

(i)          The obligations of the Company and of the Purchasers under this
Section 6.3 shall survive completion of any offering of Registrable Securities
in such Registration Statement for a period of two years from the effective date
of the Registration Statement. No indemnifying party, in the defense of any such
claim or litigation, shall, except with the consent of each indemnified party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

 

  23

 

 

6.4          Termination of Conditions and Obligations. The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act. The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from a Purchaser.

 

6.5          Information Available. So long as the Registration Statement is
effective covering the resale of Registrable Securities owned by a Purchaser,
the Company will furnish (or, to the extent such information is available
electronically through the Company’s filings with the SEC, the Company will make
available via the SEC’s EDGAR system or any successor thereto) to each
Purchaser:

 

(a)          as soon as practicable after it is available, one copy of its
Annual Report on Form 10-K (the foregoing, in each case, excluding exhibits);

 

(b)          upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to shareholders; and

 

(c)          upon the reasonable request of the Purchaser, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of a Purchaser, will
meet with each Purchaser or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Registrable Securities and will otherwise reasonably cooperate with the
Purchasers conducting an investigation for the purpose of reducing or
eliminating the Purchasers’ exposure to liability under the Securities Act,
including the reasonable production of information at the Company’s
headquarters; provided, that the Company shall not be required to disclose any
confidential information to or meet at its headquarters with a Purchaser until
and unless that Purchaser shall have entered into a confidentiality agreement in
form and substance reasonably satisfactory to the Company with the Company with
respect thereto.

 

6.6          Public Statements; Limitation on Information. The Company shall (A)
by no later than 9:00 a.m. (New York City time) on the fourth Trading Day
immediately following the date hereof, issue a press release disclosing the
material terms of the Offering and (B) file a Current Report on Form 8-K within
the time required by and in accordance with the requirements of the Exchange
Act. From and after the issuance of such press release, the Company represents
to the Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the Offering. Neither the Company nor any Purchaser
shall issue any other press release with respect to the transactions
contemplated hereby nor otherwise make any such public statement without the
prior consent of the Company and the Placement Agent, which consents in each
case shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company will not make any public disclosure
listing a Purchaser as one of the purchasers of the Securities without that
Purchaser’s prior written consent, except as may be required by applicable law
or rules of any exchange on which the Company’s securities are listed.

 

  24

 

 

6.7          Protection of Exemptions. Without limiting the provisions of
Section 5.6, the Company will not, for a period of six months following the
Closing Date offer for sale or sell any securities unless, in the opinion of the
Company’s counsel, such offer or sale does not jeopardize the availability of
exemptions from the registration and qualification requirements under applicable
securities laws with respect to the Offering. Except for the issuance of stock
options under the Company’s stock option plans, the issuance of common stock
upon exercise of outstanding options and warrants, the issuance of common stock
purchase warrants, the issuance of Common Stock pursuant to the SPA, and the
offering contemplated hereby, the Company has not engaged in any offering of
equity securities during the six months prior to the date of this Agreement. The
foregoing provisions of this Section 6.7 shall not prevent the Company from
filing a “shelf” registration statement pursuant to Rule 415 under the
Securities Act, but the foregoing provisions shall apply to any sale of
securities thereunder.

 

6.8          Form D and State Securities Filings. The Company will file with the
SEC a Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.

 

6.9          Assignment of Registration Rights. The rights to cause the Company
to register Registrable Securities pursuant to this Section 6 may be assigned by
a Purchaser to a party that acquires, other than pursuant to the Registration
Statement or Rule 144, any of the Registrable Securities originally issued or
issuable to such Purchaser as contemplated by this Agreement, or to any
affiliate of a Purchaser that acquires any Registrable Securities. Any such
permitted assignee shall have all the rights of such Purchaser under this
Section 6 with respect to the Registrable Securities transferred during the
Effectiveness Period.

 

6.10         Selling Shareholder Questionnaire. Each Purchaser agrees to furnish
to the Company a completed questionnaire in the form attached to this Agreement
as Exhibit C (a “Selling Holder Questionnaire”). The Company shall not be
required to include the Registrable Securities of a Purchaser in a Registration
Statement and shall not be required to pay any liquidated or other damages
hereunder to any such Purchaser who fails to furnish to the Company a fully
completed Selling Holder Questionnaire at least three business days prior to the
filing of the Registration Statement.

 

7.          Miscellaneous.

 

7.1          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

 

7.2          Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto. Notwithstanding the foregoing, the Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers that constitute at least a majority of the Shares then
held by the Purchasers.

 

7.3          Entire Agreement. This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

  25

 

 

7.4          Severability. In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

7.5          Amendment and Waiver. Except as otherwise provided herein, any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and each Purchaser. Any
amendment or waiver effected in accordance with this Section 7.5 shall be
binding upon any holder of any Securities purchased under this Agreement, each
future holder of all such securities, and the Company.

 

7.6          Fees and Expenses. Except as otherwise set forth herein, the
Company and the Purchasers shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby. Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other parties for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.

 

7.7          Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid or by electronic mail, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or by facsimile or electronic mail, and shall be deemed given (i) if
delivered by first-class registered or certified mail domestic, upon the
business day received, (ii) if delivered by nationally recognized overnight
carrier, one business day after timely delivery to such carrier, (iii) if
delivered by International Federal Express (or comparable service), two business
days after so mailed, or (iv) if delivered by electronic mail at or prior to
5:30 p.m. (New York City time) on a Trading Day, on the Trading Day so delivered
or, if delivered by facsimile or electronic mail after 5:30 p.m. (New York City
time) on a Trading Day or on a day that is not a Trading Day, the next Trading
Day after the date of delivery, and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:

 

·if to the Company, to the address of the Company’s principal office set forth
on the first page of this Agreement, Attention: Secretary and Treasurer, e-mail:
pturits@fusionconnect.com with a copy to (which shall not constitute notice to
the Company) Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York
10178, Attention: Carol Weiss Sherman, e-mail: csherman@kelleydrye.com and

 

·if to the Purchaser, at its address on the signature page to this Agreement.

 

7.8          Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Purchasers herein shall survive the execution of this
Agreement, the delivery to the Purchasers of the Securities being purchased and
the payment therefor, and a party’s reliance on such representations and
warranties shall not be affected by any investigation made by such party or any
information developed thereby.

 

7.9          Counterparts. This Agreement may be executed by pdf signature and
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.

 

7.10       Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

  26

 

 

7.11         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.

 

[The Remainder of this Page is Blank; Signature Pages Follow]

 

 

  27

 

 

In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

  FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.       By:     Name:     Title:  

 

  28

 

 

In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

      Name of Investor       By:     Name:     Title:  

 

  Investment Amount (# shares):  

 

  Investment Amount ($ @ $1.15 share):  

 

  Tax Identification No.:  

 

  Jurisdiction of Organization:  

 

  Jurisdiction of Principal Place of Operations:           Address for Notice:  
            Attention:     Telephone:  

 

  E-mail:  

 

  Delivery Instructions (if different from above):               Attention:    
Telephone:  

 

  1

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

  

Purchaser  Common
Shares   Aggregate
Purchase Price   Jurisdiction of
Organization   Jurisdiction of
Principal Place of
Operations                                                                      
                  

 

 

 

 

EXHIBIT B

 

FORM OF OPINION OF COMPANY COUNSEL

 

[Capitalized terms shall have the meanings ascribed thereto in the Common Stock
Purchase Agreement]

 

1.          The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

2.          The Company has all necessary corporate power and authority to (i)
execute and deliver, and to perform its obligations under the Agreement and (ii)
conduct its business as it is, to our knowledge, currently conducted and
described in the Company SEC Documents, and own, lease and license it properties
and assets.

 

3.          The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction listed on Schedule 1
hereto.

 

4.          The execution, delivery and performance by the Company of the
Agreement and the consummation of the transactions contemplated thereby
including the issuance of the Securities have been duly authorized by all
necessary corporate action of the Company.

 

5.          The Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms.

 

6.          Except for filings, authorizations or approvals contemplated by the
Agreement, no authorizations or approvals of, and no filings with, any
governmental or administrative agency, regulatory authority, stock market or
trading facility are necessary or required by the Company for the execution and
delivery of the Agreement or the consummation of the transactions contemplated
thereby.

 

7.          Neither the execution and delivery of the Agreement by the Company,
nor the consummation or performance by the Company of any of the transactions
contemplated by the Agreement (including the issuance of the Securities) (i)
result in a violation of any provisions of the Company’s certificate of
incorporation or bylaws; (ii) to our knowledge, constitute a violation of any
U.S. federal or state law, rule or regulation applicable to the Company; or
(iii) to our knowledge, violate any judgment, decree, order or award of any
court, governmental body or arbitrator specifically naming the Company.

 

8.          The authorized capital stock of the Company on the date hereof
consists of 90,000,000 shares of common stock and 10,000,000 shares of preferred
stock. The form of certificates for the Shares conforms to the requirements of
the Delaware General Corporation Law.

 

9.          To our knowledge, except as provided or disclosed in the Agreement
on in the Company SEC Documents, no person or entity is entitled to any
preemptive, right of first refusal, contractual or similar rights with respect
to the issuance of the Shares.

 

10.        The Shares have been duly authorized or reserved for issuance by all
necessary corporate action on the part of the Company; and the Shares, when
issued, sold and delivered against payment therefor in accordance with the
provisions of the Agreement will be duly and validly issued, fully paid and
non-assessable. The holders of the Shares will not be subject to personal
liability by reason of being such holders.

 

11.        Based in part on the representations contained in Section 3 of the
Agreement, the offer and sale of the Shares as contemplated under the Agreement
are exempt from registration under the Securities Act of 1933, as amended (the
“Act”) [and from registration and qualification under the securities law of the
States of [•]].

 

 

 

 

12.        We are not aware of any actions, suits, arbitrations, claims,
proceedings or investigations pending or threatened against the Company or any
of its subsidiaries or any of their respective operations, businesses,
properties or assets by or before any court, arbitrator or government or
regulatory commission, board, body, authority or agency that challenges the
validity of any actions take or to be taken by the Company pursuant to the
Agreement or the transaction contemplated thereby.

 

13.        To our knowledge, except as set forth in the Purchase Agreement, no
holders of the Company’s securities have rights to the registration of shares of
Common Stock or other securities of the Company because of the filing of the
Registration Statement or the Offering, except as set forth in the Company SEC
Documents.

 

14.        The Company is not, and immediately after giving effect to the sale
of the Securities in accordance with the Purchase Agreement, and the application
of the proceeds for working capital, will not be required to be, registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

 

 

 

EXHIBIT C

 

SELLING SHAREHOLDER QUESTIONNAIRE

 

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.

 

Questionnaire for Selling Shareholder

 

This questionnaire is necessary to obtain information to be used by Fusion
Telecommunications International, Inc. (the “Company”) to complete a
Registration Statement (the “Registration Statement”) covering the resale of
certain shares of Company Common Stock currently outstanding and/or of certain
shares of Company Common Stock to be issued upon exercise of currently
outstanding warrants to purchase Company Common Stock. Please complete and
return this questionnaire to Kelley, Drye & Warren LLP, the Company’s legal
counsel, to the attention of Carol Weiss Sherman either by mail to 101 Park
Avenue, New York, New York 10178 or by fax to (212) 808-7897 or by email to
csherman@kelleydrye.com. Please return the questionnaire by [•], or sooner, if
possible. Call Carol Weiss Sherman at 212-808-5038 with questions.

 

FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.

 

Please answer all questions. If the answer to any question is “None” or “Not
Applicable,” please so state.

 

If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.

 



1.Please correct your name and/or address if not correct below

  

  Name:  

 

  Address:              

 



 



*See Appendix A for definitions

  

 

 

 

2.Please state the total number of currently outstanding shares of Company
Common Stock that you beneficially own* and the form of ownership and the date
that you acquired such stock. Include shares registered in your name
individually or jointly with others and shares held in the name of a bank,
broker, nominee, depository or in “street name” for your account. (DO NOT list
options, warrants or other derivative securities. See Question #3).

 

3.Please list any outstanding options and warrants to purchase Company Common
Stock or other derivative securities to acquire Company Common Stock that you
beneficially own*, including (i) the number of shares of Company Common Stock to
be issued upon the exercise of such option or warrant, (ii) the date such option
or warrant is exercisable, (iii) the expiration date and (iv) the exercise price
per share of EACH such option and warrant.

 

Number of Shares
Covered by Option or
Warrant  Date Exercisable   Exercise Price   Expiration Date                  
                                                                                
   

 

4.Please list the number of shares of Common Stock listed under Question #2
above that you wish to include in the Registration Statement.

 



 



*See Appendix A for definitions

 

 

 

 

5.Please list the number of shares of Common Stock underlying warrants (to the
extent such shares constitute Registrable Securities) listed under Question #3
above that, upon exercise of such warrants, you wish to include in the
Registration Statement.

 

6.If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.

 

7.If you are an entity, please identify the natural person(s) who exercises sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3.

 

8.Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.

 

9.List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 



 



*See Appendix A for definitions

 

 

 

 

10.If you expressly wish to disclaim any beneficial ownership* of any shares
listed under Question #2 for any reason in the Registration Statement, indicate
below the shares and circumstances for disclaiming such beneficial ownership*.

 

11.With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.

 

12.Please review Appendix B “Plan of Distribution.” Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock. By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 11 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 11.

 

The undersigned, a Selling Shareholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify [•], at the address
specified above, in writing immediately of any changes in the foregoing answers
that should be made as a result of any developments occurring prior to the time
that all the shares of Common Stock of the Company are sold pursuant to the
Registration Statement referred to above. Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.

 

Dated: ___________ __, 20___

 

          By:     Name:     Its:  

 

 



*See Appendix A for definitions

 

 

 

 

APPENDIX A
To Exhibit C

Certain Terms Used in Questionnaire

 

AFFILIATE

 

An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.

 

BENEFICIAL OWNERSHIP

 

A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.

 

INVESTMENT POWER

 

“Investment power” includes the power to dispose, or to direct the disposition
of, a security.

 

VOTING POWER

 

“Voting power” includes the power to vote, or to direct the voting of, a
security.

 

 

 

 

APPENDIX B

To Exhibit C

PLAN OF DISTRIBUTION

 

15.         We are registering for resale by the selling shareholders and
certain transferees a total of _________ shares of common stock, of which
_______ shares are issued and outstanding. We will not receive any of the
proceeds from the sale by the selling shareholders of the shares of common
stock. We will bear all fees and expenses incident to our obligation to register
the shares of common stock. If the shares of common stock are sold through
broker-dealers or agents, the selling shareholder will be responsible for any
compensation to such broker-dealers or agents.

 

16.         The selling shareholders may pledge or grant a security interest in
some or all of the shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus.

 

17.         The selling shareholders also may transfer and donate the shares of
common stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

 

18.         The selling shareholders will sell their shares of common stock
subject to the following:

 

·all of a portion of the shares of common stock beneficially owned by the
selling shareholders or their perspective pledgees, donees, transferees or
successors in interest, may be sold on the OTC Bulletin Board Market, any
national securities exchange or quotation service on which the shares of our
common stock may be listed or quoted at the time of sale, in the over-the
counter market, in privately negotiated transactions, through the writing of
options, whether such options are listed on an options exchange or otherwise,
short sales or in a combination of such transactions;

 

·each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 

·some or all of the shares of common stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling shareholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the common
stock in the course of hedging in positions they assume. The selling
shareholders may also sell shares of common stock short and deliver shares of
common stock to close out short positions or loan or pledge shares of common
stock to broker-dealers or agents that in turn may sell such shares;

 

·in connection with such sales through one or more broker-dealers or agents,
such broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling shareholders and may receive
commissions from the purchasers of the shares of common stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
common stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling shareholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock; and

 

 

 

 

·in connection with any other sales or transfers of common stock not prohibited
by law.

 

19.         The selling shareholder and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any profits realized by the
selling shareholders and any commissions paid, or any discounts or concessions
allowed to any such broker-dealer may be deemed to be underwriting commissions
or discounts under the Securities Act. In addition, any shares of common stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus. A selling
shareholder may also transfer, devise or gift the shares of common stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling shareholder under this prospectus.

 

20.         If required at the time a particular offering of the shares of
common stock is made, a prospectus supplement or, if appropriate, a
post-effective amendment to the shelf registration statements of which this
prospectus is a part, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-deals or agents, any discounts,
commissions or concessions allowed or reallowed or paid to broker-dealers.

 

21.         Under the securities laws of some states, the shares of common stock
may be sold in such states only through registered or licensed brokers or
dealers. In addition, in some states the shares of common stock may not be sold
unless such shares have been registered or qualified for sale in such state or
an exemption from registration or qualification is available and is complied
with. There can be no assurance that any selling shareholder will sell any or
all of the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

22.         The selling shareholders and any other person participating in such
distribution will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder, including, without limitation, Regulation
M of the Exchange Act, which may limit the timing of purchases and sales of any
of the shares of common stock by the selling shareholders and any other
participating person. Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of common stock to engage in
market-making activities with respect to the shares of common stock. All of the
foregoing may affect the marketability of the shares of common stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of common stock.

 

We will bear all expenses of the registration of the shares of common stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling shareholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling shareholders, if any. We
will indemnify the selling shareholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling shareholder will be entitled to contribution. We will
be indemnified by the selling shareholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling shareholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of common stock will be freely tradable in
the hands of persons other than our affiliates.

  

 

